DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (EP 1,887,688).
Considering claim 10, Saito (Figure 9) teaches a device comprising: a bottom electrode (14 + paragraph 0078) formed over a substrate; an acoustic layer (15 + paragraph 0078) formed over the bottom electrode; a top electrode (16 + paragraph 0078) formed over the acoustic layer, wherein each edge of the bottom electrode (14 + paragraph 0080), the top electrode (16 + paragraph 0080) or both comprises a non-parallel edge and (14a + 16a + 16t + paragraphs 0079-0080) whose an intersection of the top electrode and the bottom electrode provides an effective area of a resonator (paragraphs 0078-0081) and wherein the effective area of the resonator comprises a closed-loop contour line including a pulse periodic pattern with a pre-defined amplitude, period and number of repetitions of pulses along the closed-loop contour line (paragraphs 0078-0080 + the limitation is just a goal of the invention and furthermore 
Considering claim 15, Saito (Figure 9) teaches wherein the pulse periodic pattern of the contour line comprises a concave pattern, a convex pattern or a combination of concave and convex patterns (14 + 14a + 16 + 16a + paragraphs 0078-0080) along a perimeter of the bottom electrode, the top electrode or both, wherein the top and bottom electrodes comprise a rectangular shape or a regular polygon shape (14 + 16 + paragraphs 0078-0080).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (EP 1,887,688) and Burak (US PG 20150349743).
Considering claim 11, Saito (Figure 9) teaches wherein the resonator comprises one or more longitudinal-mode resonators (paragraph 0055).
However, Saito does not teach wherein the resonator is a BAW (bulk acoustic wave) resonators.
Burak teaches wherein the resonator is a BAW (bulk acoustic wave) resonators.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include wherein the resonator is a BAW (bulk acoustic wave) resonators into Saito’s device for the benefit of being used for a variety of electronic application and devices.  
Considering claim 12, Saito (Figures 9 + 11) teaches the bottom electrode, the top electrode or both comprise a zig-zag shaped contour (14 + paragraph 0078 + 14a + 16a + 16t + paragraph 0079-0080) along a perimeter of the bottom electrode, the top electrode or both, the bottom electrode, the top electrode or both comprise a non-
Considering claim 13, Saito (Figure 10) teaches wherein the top and bottom electrodes have a rectangular shape or a regular polygon shape and the acoustic layer comprises a piezoelectric material (18b + 18x + paragraphs 0081-0082).
Considering claim 14, Saito (Figure 9) teaches wherein the zig-zag shaped contour comprises triangular functions along the perimeter of the bottom electrode, the top electrode or both (14a + paragraph 0080).
Response to Arguments
Applicant's arguments filed 03 February 2021 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that due to achieving different functions and results each edge of the bottom electrode 14 and the top electrode 16 of Saito does not include all the rectangular waveform or the triangular waveform the examiner argues whether Saito’s teaches the rectangular or triangular waveform is irrelevant since Saito teaches the applicant’s claimed structure.  The edges of the electrodes 14 and 16 comprises non-parallel edges and the intersection of the top and bottom electrode provides an effective area of the resonator since there is a piezoelectric layer 15 sandwiched between them (see paragraphs 0078-0080).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/BRYAN P GORDON/Primary Examiner, Art Unit 2837